CHIEF JUSTICE ROBERTSON
delivered the opinion of the court.
The appellees having obtained a judgment in the Rowan Quarterly Court against the appellant, he appealed to the circuit court, and he and a surety signed their names to a blank paper, with authority to the clerk to write a proper appeal-bond above their signatures, which he failed to do. On the calling of the case in the circuit court, more than sixty days after the appeal, that court, on the motion of the appel*235lees, properly dismissed the appeal for want of a bond, and refused to permit the appellant either to fill up the blank paper as signed or to execute a new bond.
Had anything in the form of a bond been executed and, returned, it would have been the duty of the court to permit: the modification and perfection of it nuno pro time; but the!; signatures alone did not constitute any obligation for anyj purpose or of any kind, any more than if there had been no)signatures. The difference between an imperfect or defective [ bond and no bond at all is fatal to the appellant, and left the? circuit court no discretion. ¡j
Wherefore the judgment is affirmed. ;